The plaintiffs in error, hereinafter called defendants, were convicted in the district court of McCurtain county upon a charge of having possession of intoxicating liquor and were each sentenced to pay a fine of $250 and to serve a term of six months in the county jail.
The case was tried in January, 1928, and the appeal lodged in this court May 2, 1928. Extensions of time to file briefs were made, but last extension has long since expired, and no briefs have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal filed, and no appearance for oral argument made, *Page 13 
this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and if none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this, and find that the evidence supports the verdict and no jurisdictional or fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.